Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Schulte on 6/20/2022.

The application has been amended as follows: 
1. 	(Currently Amended) A gas turbine engine for an aircraft, comprising: 
a pylon attachment for attaching the gas turbine engine to a wing of the aircraft; 
a shaft defining an engine centerline, wherein the engine centerline lies in an engine central plane intersecting the pylon attachment; 
an intake having a non-axisymmetric geometry, the intake having a medial plane defining left and right halves of the intake; 
a fan case, wherein the intake is mounted to the fan case; and 
a nacelle enclosing the fan case, wherein: 
	the engine central plane and medial plane are angularly offset,
the intake and the nacelle meet at an interface, 
the gas turbine engine comprises means for adjusting an angular offset between the medial plane of the intake and the engine central plane by rotating the intake and the medial plane with respect to the fan case and the nacelle, 
the left and right halves of the intake are defined prior to rotating the medial plane, 
the means for adjusting the angular offset comprises a radially extending intake flange of the intake, a radially extending fan case flange of the fan case, and a plurality of axially extending bolts secured around the radially extending intake flange and the radially extending fan case flange mounting the intake and the fan case together, 


6. 	(Currently Amended) The gas turbine engine according to claim 5, having a fan plane normal to the engine centerline; 
wherein the intake defines a highlight plane defined by a plane bridging the upstream highlight line, which is inclined with respect to the fan plane about an axis parallel to the intersection of the fan plane and the engine central plane; 
whereby the gas turbine engine is installable on one side of the aircraft so that the highlight plane faces upstream towards an aircraft centerline when the engine centerline is parallel with the aircraft centerline.  

9. 	(Currently Amended) The aircraft comprising at least one left gas turbine engine and at least one right gas turbine engine, each plane of the at least one left gas turbine engine is angularly offset with respect to the engine central plane of the at least one left gas turbine engine in a first angular direction, and wherein the medial plane of the at least one right gas turbine engine is angularly offset with respect to the engine central plane of the at least one right gas turbine engine in a second, different, angular direction.  

10. 	(Currently Amended) The aircraft according to claim 9, wherein the medial plane of one of the at least one left gas turbine engine and the at least one right gas turbine engine is offset from the engine central plane of the one of the at least one left gas turbine engine and the at least one right gas turbine engine such that the medial plane of the one of the at least one left gas turbine engine and the at least one right gas turbine engine is more closely aligned to a vertical plane in use than the engine central plane of the one of the at least one left gas turbine engine and the at least one right gas turbine engine.  

11. 	(Currently Amended) The aircraft according to claim 9, wherein the at least one left gas turbine engine and the at least one right gas turbine engine the the plane of each engine of the one of the two left engines and the two right engines. 

12. 	(Currently Amended) The aircraft according to claim 9, wherein the intake of each engine defines a respective upstream highlight plane; 
wherein the intakes are handed for respective left and right sides of the aircraft such that, when viewed from above, the respective upstream highlight plane of each engine is inclined with respect to the of each engine to face towards an aircraft centerline.  

13. 	(Currently Amended) The aircraft according to claim 12, wherein the at least one left gas turbine engine and the at least one right gas turbine engine of each engine is substantially parallel to the aircraft centerline.  

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Sankrithi (US 20040113014 as referenced in OA dated 1/16/2022), Riou (US 20110142615), Gaudry (US 20130048414), and Porte (US 20130032669).
Regarding claim 1, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the claim, the engine central plane and medial plane being angularly offset as well as the means for adjusting the angular offset. Sankrithi teaches a different means for adjusting the angular offset. Riou, Saudry, and Porte teach a similar means for adjusting the angular offset as the instant application, but do not teach that the intake having a non-axisymmetric geometry, and the engine central plane and medial plane being angularly offset.
Regarding claim 2-13, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741